Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 7/16/2021, with respect to the rejections of claims 1-3, 5-10, 12-17 and 19-20 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  The previous grounds of rejection have been withdrawn.  After further search and consideration, the pending claims are in condition for allowance. 

Allowable Subject Matter
Claims 1-2, 4-9, 11-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or fairly suggest an electronic key device comprising: a communication device; a memory; and a processor comprising hardware, the processor being configured to: determine whether the electronic key device is in a predetermined state, excluding a stationary state and a state where the electronic key device is positioned far away from a vehicle by a predetermined distance or more, disable execution of a function of locking or unlocking the vehicle through information communication with the vehicle via the communication device when the electronic key device is in the predetermined state, and enable execution of the function when the electronic key device is not in the predetermined state, wherein the predetermined state includes a state where an application program stored in the memory unrelated to operating the vehicle is activated, and wherein the processor further determines whether the application program is unrelated to operating the vehicle by comparing a type of the activated application program to a table defining types of application programs.
Regarding claim 8, the prior art fails to disclose or fairly suggest an electronic key system comprising: a vehicle; and an electronic key device comprising: a communication device, a memory, and a processor comprising hardware, the processor being configured to determine whether the electronic key device is in a predetermined state, excluding a stationary state and a state where the electronic key device is positioned far away from a vehicle by a predetermined distance or more, disable execution of a function of locking or unlocking the vehicle through information communication with the vehicle via the communication device when the electronic key device is in the predetermined state, and enable execution of the function when the electronic key device is not in the predetermined state, wherein the predetermined state includes a state where an application program stored in the memory unrelated to operating the vehicle is activated, and wherein the processor further determines whether the application program is unrelated to operating the vehicle by comparing a type of the activated application program to a table defining types of application programs.
Regarding claim 15, the prior art fails to disclose or fairly suggest a non-transitory computer-readable recording medium on which an executable program is recorded, the program causing a processor of a computer to execute: determining whether an electronic key device is in a predetermined state, excluding a stationary state and a state where the electronic key device is positioned far away from a vehicle by a predetermined distance or more; disabling execution of a function of locking or unlocking the vehicle through information communication with the vehicle via a communication device when the electronic key device is in the predetermined state; and enabling execution of the function when the electronic key device is not in the predetermined state, wherein the predetermined state includes a state where an application program stored in the memory unrelated to operating the vehicle is activated, and wherein the processor further determines whether the application program is unrelated to operating the vehicle by comparing a type of the activated application program to a table defining types of application programs.
Dependent claims 2, 4-7, 9, 11-14, 16 and 18-20 are allowed with their base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687